Citation Nr: 1039946	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-17 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which determined that 
new and material evidence had not been received to reopen a claim 
for service connection for coronary artery disease.  When this 
case was previously before the Board in September 2008, the found 
the additional evidence to be new and material, and reopened the 
claim for service connection for coronary artery disease.  The 
underlying claim for service connection was remanded for 
additional development of the record and to ensure due process.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary. 

The Veteran argues service connection is warranted for coronary 
artery disease.  He claims it is secondary to his service 
connection post-traumatic stress disorder (PTSD).

Pursuant to the Board's remand, the Veteran was afforded a 
cardiology examination by the VA in July 2009.  The assessment 
was coronary artery disease.  The examiner concluded the etiology 
of his coronary artery disease was more than 
likely the traditional coronary artery risk factors, including 
age, sex, essential hypertension, hypercholesterolemia and 
cigarette smoking and not PTSD.  He acknowledged that 
hypertension was a risk factor for coronary artery disease, and 
that it was at least as likely that PTSD had aggravated the 
Veteran's hypertension.  While it seems clear the examiner 
determined PTSD had not caused coronary artery disease, he did 
not address whether it had aggravated the Veteran's heart 
disease, as the Board's remand directed.  

The Veteran's psychiatrist wrote in an April 2008 letter that his 
heart condition was brought on by PTSD.  He also noted the 
Veteran had a significant right-sided injury to the rib cage 
during service.  The VA examiner also commented it was very 
unlikely the Veteran's occluded right coronary artery had arisen 
from chest trauma.  The Veteran submitted a March 2010 chest X-
ray showing evidence of abnormalities in the rib cage.  

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc United 
States Court of Appeals for Veterans Claims (Court) held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, shall be compensated."  Thus, when aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the July 2009 examination, if 
available.  Following review of the claims 
folder, the physician should provide an 
opinion concerning whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability) that the 
Veteran's service-connected PTSD caused or 
aggravated (permanently worsened the 
underlying disorder beyond its normal 
course) his coronary artery disease.  If 
PTSD aggravated coronary artery disease, 
the examiner should quantify, if possible, 
the extent to which the disability was 
aggravated.  The examiner is requested to 
clarify his comments to the effect that 
PTSD aggravated hypertension, and that 
hypertension is a risk factor for coronary 
artery disease.  He should also comment on 
the significance, if any, of the findings 
on the March 2010 chest X-ray.  

The rationale for any opinion expressed 
should be set forth.  If the examiner 
determines that a physical examination is 
necessary to provide the requested 
information, one should be scheduled.  If 
the original examiner is not available, the 
claims file should be forwarded to another 
examiner with similar qualifications to 
obtain the requested opinions.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


